Citation Nr: 0823439	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral hearing loss. 

2.  Entitlement to service connection for a depressive 
disorder, to include as secondary to service-connected 
tinnitus. 

3.  Entitlement to service connection for vertigo, to include 
as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 RO decision, which denied a 
claim for service connection for a depressive disorder, to 
include as secondary to service-connected tinnitus, and a 
claim for service connection for vertigo, to include as 
secondary to service-connected tinnitus, and July 2004 RO 
decision, which continued a 0 percent evaluation for 
bilateral hearing loss (previously rated as defective hearing 
of the right ear). 

A May 2007 RO decision increased the evaluation of the 
veteran's service-connected bilateral hearing loss to 10 
percent, effective December 4, 2006.  In June 2007, a RO 
decision increased the evaluation of the veteran's service-
connected bilateral hearing loss to 10 percent, effective 
March 30, 2004, which corresponds to the date of receipt of 
the veteran's claim.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran's hearing acuity is no worse than a Level 
VIII in the right ear and a Level II in the left ear. 

2.  The veteran's depressive disorder is not etiologically 
related to service or a service-connected disability.

3.  The veteran does not have vertigo that is etiologically 
related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for a bilateral hearing loss disability have not 
been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.85, 
4.86 (2007).

2.  The veteran's depressive disorder was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of any service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2007).

3.  The veteran does not have vertigo that was incurred in or 
aggravated by active military service or is proximately due 
to or the result of any service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regards to the veteran's claims for service connection 
for vertigo and a depressive disorder, a VCAA letter dated in 
December 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The December 2006 
letter informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

With regards to the veteran's claim for an increased rating 
for bilateral hearing loss, VCAA letters dated in May 2004 
and December 2006 specifically satisfied the elements (2) and 
(3) of the duty to notify, articulated above.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  With specific regard 
to the first element, the Board notes that, in order to 
satisfy the first Pelegrini II element for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In May 2004, the RO sent the veteran a VCAA letter, which 
indicated that he should provide evidence showing that his 
bilateral hearing loss disability had increased in severity.  
In addition, the veteran was questioned about his daily life, 
in regards to his bilateral hearing loss, during the course 
of the April 2007 VA examination performed in association 
with this claim.  The veteran provided statements at this 
examination and at the May 2008 hearing in which he details 
the impact of his disability on his daily life.  In light of 
the notice given, and the questions asked, the Board finds a 
reasonable person would have known that the evidence needed 
to show that his disability had worsened and what impact that 
had on his occupation and daily life.  Furthermore, based on 
the responses provided by the veteran, the Board finds that 
he had actual knowledge of the requirement, and that any 
failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for bilateral hearing loss.  As will be 
discussed below, the veteran's disability is currently rated 
under 38 C.F.R. 4.85 and 4.86.  While notification of the 
specific rating criteria was provided in the August 2005 
statement of the case (SOC), and not a specific 
preadjudicative notice letter, the veteran has demonstrated 
actual knowledge of the rating criteria used to evaluate his 
bilateral hearing loss.  Thus, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that this 
information was provided in the December 2006 letter in which 
it was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the effective date element of a claim.

As to the fourth element, the May 2004 and December 2006 
letters did provide notice of the types of evidence, both lay 
and medical, that could be submitted in support of a claim 
for an increased rating.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  In addition, the Board notes that the 
veteran's representative specifically stated at the May 2008 
hearing that the veteran had full notice of Vazquez.  The 
Board, therefore, finds that VA has discharged its duty to 
notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, VA, and private 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

With respect to the veteran's claim for an increased rating 
for his bilateral hearing loss, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

The RO provided the veteran with an examination for his 
bilateral hearing loss disability in April 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
bilateral hearing loss since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous VA and private treatment records.  The 
examination in this case is adequate upon which to base a 
decision with regards to this claim. 

With regards to the veteran's claims for service connection 
for a depressive disorder and vertigo, the veteran was 
provided VA examinations in April 2007.  These examinations 
and opinions are thorough and complete.  The examiners noted 
that the claims file had been reviewed.  Therefore, the Board 
finds these examination reports and opinions sufficient upon 
which to base a decision in regards to these claims.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral hearing loss. 
  
The veteran's bilateral hearing loss disability has been 
rated as 10 percent disabling, effective March 30, 2004.  The 
veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  

A June 2004 VA audiological summary report of examination for 
organic hearing loss reflects puretone thresholds as follows:


HERTZ



1000
2000
3000
4000
RIGHT
75
80
85
X (110)
LEFT
25
35
55
65
The Board notes that this report indicated that no response 
was found at the level of 4000 Hertz for the right ear.  A 
puretone threshold of 110 decibels was assigned for average 
purposes.  The average decibel loss was 87.5 for the right 
ear and 45 for the left ear.  Speech recognition ability was 
52 percent for the right ear and 100 percent for the left 
ear.  This examination results in the assignment of a hearing 
acuity of Level I for the left ear.  In regards to the right 
ear, the Board notes that the puretone threshold at each of 
the 4 specified frequencies is 55 decibels or more.  Applying 
38 C.F.R. § 4.86, these results indicate a hearing acuity of 
Level VIII for the right ear.  This warrants a 0 percent 
rating under 38 C.F.R. § 4.85. 

A May 2005 VA audiological summary report of examination for 
organic hearing loss reflects puretone thresholds as follows:


HERTZ



1000
2000
3000
4000
RIGHT
70
95
100
105+
LEFT
25
40
65
70
The average decibel loss was 92.5 for the right ear and 50 
for the left ear.  Speech recognition ability was 64 percent 
for the right ear and 92 percent for the left ear.  This 
examination results in the assignment of a hearing acuity of 
Level I for the left ear.  In regards to the right ear, the 
Board notes that the puretone threshold at each of the 4 
specified frequencies is again 55 decibels or more.  Applying 
38 C.F.R. § 4.86, these results indicate a hearing acuity of 
Level IX for the right ear.  This warrants a 0 percent rating 
under 38 C.F.R. § 4.85. 

An April 2007 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:


HERTZ



1000
2000
3000
4000
RIGHT
70
80
95
105+
LEFT
20
35
55
65
The average decibel loss was 87.5 for the right ear and 43.75 
for the left ear.  Speech recognition ability was 76 percent 
for the right ear and 88 for the left ear.  This examination 
results in the assignment of a hearing acuity of Level II for 
the left ear.  In regards to the right ear, the Board notes 
that the puretone threshold at each of the 4 specified 
frequencies is again 55 decibels or more.  Therefore, 38 
C.F.R. § 4.86 must be applied, resulting in a hearing acuity 
of Level VIII for the right ear.  This warrants a 10 percent 
rating under 38 C.F.R. § 4.85. 

The claims folder also contains a May 2004 graph of an 
audiogram.  See ENT and Allergy Associates of South Georgia 
treatment record, May 2004.  The Board, however, may not 
consider an uninterpreted audiogram as evidence.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

While the Board is sympathetic to the difficulties the 
veteran experiences as a result of his disability, his claim 
primarily hinges on a mechanical application of specifically 
defined regulatory standards.  The Board is mindful of the 
veteran's description of his hearing loss; however,  
regrettably, the Board is bound by the very precise nature of 
the laws governing evaluations of hearing loss disability.  

Therefore, as the most recent audiological examination, 
conducted in April 2007, reveals a hearing acuity of Level 
VIII in the right ear and Level II in the left ear, a rating 
in excess of 10 percent cannot be assigned for this 
disability.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's bilateral hearing loss 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

2.  Entitlement to service connection for a depressive 
disorder, to include as secondary to service-connected 
tinnitus. 

The veteran is currently seeking service connection for a 
depressive disorder, secondary to service-connected tinnitus.  
See Claim, December 2006.  Specifically, the veteran claims 
that intense ringing in his ears makes him nervous and has 
caused him to experience emotional problems.  Id.  

The veteran reported at the May 2008 hearing that he first 
began experiencing symptoms of depression approximately 25 
years ago, which is several decades after service.  He was 
noted as having a depressive disorder, not otherwise 
specified at the April 2007 VA examination.  The veteran's VA 
treatment records reflect a history of complaints of feeling 
depressed, due to constant ringing in his ears.  See VA 
Medical Center (VAMC) treatment record, April 2001; VA 
examination reports, November 1989 and August 2001. 

As an initial matter, the Board notes that the veteran's 
service medical records contain no evidence indicating 
complaints, treatment, or diagnosis of a depressive disorder 
or a mental condition.  As noted, the veteran reported the 
onset of depression decades after service; thus, there is no 
continuity of symptomatology since service.  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  As the claims folder contains no lay or medical 
evidence of depression in service, and no competent medical 
opinions linking the veteran's current depressive disorder to 
his active duty, the veteran's claim cannot be granted on a 
direct basis.  See Hickson, supra.

In regards to granting service connection on a secondary 
basis, the Board notes that the veteran has been service-
connected for tinnitus since June 1985.  However, the claims 
folder contains no indication, beyond the veteran's own lay 
statements, that his depressive disorder is related in any 
way to his tinnitus.  After reviewing the claims folder and 
examining the veteran, the examiner at the April 2007 VA 
examination report specifically stated that the veteran did 
not have a mental disorder, secondary to tinnitus.  The 
examiner noted that the veteran met the criteria for a 
depressive disorder, not otherwise specified, but that it is 
less likely as not that the depression is the result of the 
service-connected tinnitus.  He continued on to note that the 
depression was primarily due to chronic pain from other 
disabilities, as opposed to tinnitus. 

The Board acknowledges the veteran's contentions that his 
depression is caused by his tinnitus.  However, no medical 
evidence has been submitted to support this contention.  The 
veterans can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Court has held that, even 
where a veteran is competent to report symptomatology such as 
depression, medical evidence was required to establish a 
nexus between the continuous symptomatology and an underlying 
disability.  See, e.g., McManaway v. West, 13 Vet. App. 60, 
66 (1999), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999).  While the veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

Therefore, as the claims folder contains no competent medical 
evidence of record indicating that the veteran's depressive 
disorder was incurred in or aggravated by his active military 
service or is proximately due to or the result of his 
service-connected tinnitus, the veteran's claim cannot be 
granted on a direct or a secondary basis.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

3.  Entitlement to service connection for vertigo, to include 
as secondary to service-connected tinnitus. 

The veteran is currently seeking service connection for 
vertigo, secondary to service-connected tinnitus.  See Claim, 
December 2006.  Specifically, the veteran claims that he 
suffered damage of a ruptured eardrum during service, which 
has caused him to have vertigo.  Id.  At the May 2008 
hearing, the veteran's representative indicated that his 
vertigo could have been caused by his service-connected 
tinnitus or his service-connected otitis media.  

The veteran reported at the May 2008 hearing that he first 
began experiencing dizziness approximately 25 years ago.  
Thus, he has not asserted a continuity of symptomatology 
since service.  Nevertheless, the Board notes that the 
veteran's service medical records indicate that he sought 
treatment for vertigo during service.  See service medical 
records, undated.  In a private treatment record from 1994, 
it was noted that the veteran suffered from dizziness of an 
unknown etiology.  See P.G.V., M.D. treatment record, October 
1994.  This physician further stated that, from the 
description of the veteran's symptoms, it appeared to be 
benign positional vertigo.  

As discussed above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  At the April 2007 VA 
examination, the examiner noted that the veteran was claiming 
vertigo, secondary to a previous ear perforation.  Upon 
review of the claims folder and examination of the veteran, 
the examiner found that there was no evidence to suggest that 
the veteran's disequilibrium is related in any way to his 
previous right ear surgery.  He further stated that the 
veteran's current history and complaints are more likely 
related to vertebrobasilar insufficiency and age-related 
changes, secondary to postural hypotension and do not have 
the findings consistent with true vertigo.  Therefore, 
despite the in-service treatment note regarding vertigo, the 
competent medical evidence of record does not indicate that 
the veteran currently has "true vertigo" as a result of his 
active duty service.  As the claims folder contains no 
opinions linking a current diagnosis of vertigo or 
disequilibrium to his active duty, the veteran's claim cannot 
be granted on a direct basis.  See Hickson, supra.

In regards to granting service connection on a secondary 
basis, the Board notes that the veteran has been service-
connected for tinnitus since June 1985 and otitis media since 
September 1965.  However, the claims folder contains no 
indication, beyond the veteran's own lay statements, that he 
has vertigo that is related in any way to his tinnitus, or to 
any other service-connected disability.  As previously 
mentioned, the examiner at the April 2007 VA examination 
report specifically stated that the veteran's current history 
and complaints are more likely related to vertebrobasilar 
insufficiency and age-related changes, secondary to postural 
hypotension and do not have the findings consistent with true 
vertigo.  

The Board acknowledges the veteran's contentions that he has 
vertigo as a result of his tinnitus or his otitis media.  
However, no medical evidence has been submitted to support 
this contention.  As previously mentioned, the veteran as a 
lay person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Therefore, as the claims folder contains no competent medical 
evidence of record indicating that the veteran currently has 
vertigo or disequilibrium that was incurred in or aggravated 
by his active military service or is proximately due to or 
the result of his service-connected disability, the veteran's 
claim cannot be granted on a direct or a secondary basis.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral hearing loss is denied. 

Entitlement to service connection for a depressive disorder, 
to include as secondary to service-connected tinnitus is 
denied. 

Entitlement to service connection for vertigo, to include as 
secondary to service-connected tinnitus is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


